           Case 1:18-cv-06925-VSB Document 108 Filed 04/06/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                                         4/6/2021
DUBAI EQUINE HOSPITAL,                                      :
                                                            :
                                         Plaintiff,         :
                                                            :                  18-CV-6925 (VSB)
                           -against-                        :
                                                            :                        ORDER
EQUINE IMAGING, LLC, et al.                                 :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Defendant’s April 3, 2021 letter, (Doc. 105)1, and Plaintiff’s response

 on April 5, 2021, (Doc. 106). In his letter, Defendant provides an update on the document

 production he has shared with Plaintiff, requests a conference to discuss discovery, and again

 proposes an alternative briefing schedule for summary judgment. (Doc. 105.)

          On March 29, 2021, I issued an order 1) stating that discovery was closed, 2) stating that

 neither party may rely on any materials produced after March 9, 2021 in their summary judgment

 briefing, and 3) setting a summary judgment briefing schedule with opening motions due on

 April 27, 2021, response motions due on May 12, 2021, and any reply memoranda due on May

 26, 2021. (Doc. 104.) I surmise that Defendant had not received, and/or not read, my March 29,

 2021 order when he sent his subsequent letter, given that he seemed unaware of my rulings on

 discovery and the summary judgment briefing schedule. This seems all the more likely given

 that Defendant represents that he is currently located in Northern Greece, while his contact

 information on ECF lists his address as somewhere in Port Washington, New York.


 1
   It appears as though there was a technological issue with regard to Document 105, such that the ECF electronic
 case filing system labeled it as having been filed on March 2, 2021. It seems clear enough to me from both parties’
 representations that this filing was made on around April 3, 2021.
          Case 1:18-cv-06925-VSB Document 108 Filed 04/06/21 Page 2 of 2


         It is the responsibility of the pro se party—and not the Court—to enter their proper

contact information and update it as necessary. As a courtesy to Defendant, and in the interest in

efficiency, I will email this order and my March 29, 2021 order to him, but I will not do so for

subsequent orders in this case. Accordingly, it is hereby:

         ORDERED that, to the extent he has not done so, Defendant is directed to submit his

most up-to-date contact information on the docket.

         IT IS FURTHER ORDERED that my order issued at Document 104 remains in effect

and any requests to the contrary in Defendant’s subsequent letter are DENIED. Plaintiff need

not respond to any subsequent letters from Defendant regarding the close of discovery and the

schedule for summary judgment briefing unless I direct it to do so.

         The Clerk’s office is directed to mail a copy of this Order to the pro se Defendant.

SO ORDERED.

Dated:     April 6, 2021
           New York, New York                       ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
